DETAILED ACTION
Claim(s) 1 are pending.  
Priority: 8/10/2018(Continuation of 16/101,109)
Assignee: Nvidia

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14, 24 of U.S. Patent No. 11,157,414. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kopta (2016, “Ray Tracing from a Data Movement Perspective”, Pgs. 1-69) in view of Khailany et al (20140052918).

As per Claim 1, Kopta discloses a streaming cache for use by a ray tracer (Kopta, [Pg. 37, Sec 3.2.4, Last Para - The Streaming Treelet Ray Tracing Architecture/STRaTA treelet-streaming model improves L1 hit rates, and also includes a small 512 KB L2 cache in addition to the stream memory to absorb the L1 misses]; [Pg. 9, Para-3 - NVIDIA’s OptiX is a ray-tracing engine and API that provides users the tools to assemble a full, custom ray tracer]), the streaming cache comprising:
at least one cache line (Kopta, [Pg. 17, Para-1 - Data cache lines are 8 4-byte words-wide]; [Pgs. 46-47, Sec 4.1.2 - The data in a DRAM system is organized into separate logical regions based on the type, layout, number of chips and DIMMs. These regions are identified by name in the address bits. Each row consists of multiple columns. The column bits in the address identify a single cache line]);
a hit/miss detection circuit (Kopta, [Pg. 24 - In Fig. 3.1, resources to move data to execution unit/XU includes a circuit comprising an instruction cache, instruction fetch/decode unit, register file, L1 data cache, L2 shared cache, DRAM, and Disk]; [Pg. 50, Para-2 - DRAM simulator which includes a memory controller and DRAM chip]) that determines whether memory access requests (Kopta, [Pg. 49, Last Para - The memory controller makes intelligent decisions about the order in which memory requests are processed. It can buffer multiple pending requests in an effort to process them in a more efficient order, as well as to accommodate bursts of requests that arrive faster than serviceable]) from ray operations (Kopta, [Pg. 65, Para-3 - Traversal, intersection, and 3D vector operations including normalization, reciprocal, addition, subtraction, multiplication by a scalar, dot product, cross product etc.]) are hits or misses (Kopta, [Pg. 50, Para-2, Sec 4.3 - Opening/closing rows, row buffer hits vs. misses]),
a datapath that time-coherently serves data to groups of ray operations (Kopta, [Pg. 11, Para–2 - Improve SIMD efficiency by finding large groups of rays performing the same computation/operations, and also improve data access coherence]) that request the same cache line (Kopta, [Pg. 53, Paras-2,3 - The BVH builder is modified so that all nodes belonging to one treelet are stored in a consecutive address block. The result is that the large DRAM burst/misses to load a treelet maps directly to just two rows. See Fig. 5.1. Since the burst takes place over a short period of time, the memory controller’s read queues are filled with same-row requests. The memory controller’s address mapping policy places consecutive cache lines in the same row, and strides consecutive rows across the memory channel. This allows for the two rows making up a treelet to be transferred simultaneously from two separate channels. This implies that data is provided at the same time to groups of ray operations that request the same cache line]).
Kopta disclose detecting hits and misses associated with ray operations.
Khailany further discloses,
a hit/miss detection circuit (Khailany, [0020, 0022 – Fig. 2 shows parallel processor architecture 200 which includes eight lanes 202A-H. Each lane 202A-H includes its own respective local L1 cache 204A-H, register file 206A-H, and ALUs 208A-H. Furthermore each local L1 cache 204A-H contain a data array and an associated tag array. The parallel processor architecture 200 includes a unified L1 miss handler 210 in communication with the lanes 202A-H via crossbar 212. Since ‘circuit’ means multiple connected components in a closed path, the parallel processor architecture represents the hit/miss detection circuit]),
the circuit initiating data retrieval from memory into said at least one cache line in response to detected misses (Khailany, [0027, 0028 - A L1 cache line allocation policy is implemented by the unified L1 miss handler 210 where a load miss causes a new L1 line allocation, which evicts an existing line within the L1 cache if necessary. Subsequent miss requests to the same L1 cache line are also sent to the unified L1 miss handler 210]; [Claims 16, 17 - Managing the miss request includes returning miss data to the local cache that sent the miss request, wherein a data return buffer of the unified miss handler stores the returned miss data before sending it back to the local cache. The above citations are valid representations of ‘memory’ because the claim does not define ‘memory’]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the hit-miss detection circuit of Khailany into the streaming treelet ray tracing architecture of Kopta for the benefit of managing miss requests wherein a miss request is received at a unified miss handler from one of the distributed local caches which operates as a local L1 cache. Furthermore, each of the distributed local caches includes a data array and an associated tag array and managing the miss request includes returning miss data to the local cache that sent the miss request (Khailany, 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132